 

EAE W Wir
AO 106 (Rev. 04/10) Application for a Search Warrant rw y Lo A EAD

 

~ UNITED STATES DISTRICT COURT
UNITED STATES DISTRICT COUR TBUQUERQUE, NEW MEXico

for the OCT 9 9 2019
District of New Mexico )k
MITCHE
| In the Matter of the Search of ) oun ELFERS
(Briefly aesebe the property to be sees ) RK
or identify the person by name and address, ) Case No. C .

Residence of Charles Warner ) | | i" RQ (2.8

1512 Golf Course Rd SE, Rio Rancho, NM 87124

APPLICATION FOR A SEARCH WARRANT

) I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, which is incorporated herein by reference.

located in the _ ; Districtof _ | NewMexico —____, there is now concealed (identify the
person or describe the property to be seized):
See Attachment B, which is incorporated herein by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. § 922(a)(1)(A) Manufacturing Firearms without a License

The application is based on these facts:

ot Continued on the attached sheet.

(1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,

MA CLE

Applicant’ 's signature

ATF Special Agent Earl A. Wozniak

 

 

Printed name and title
Sworn to before me and signed in my presence.
Date: lO-22.-[9 tileStrohe—
Judge’s signature

City and state: Albuquerque, New Mexico Kirtan Khalsa, U.S. Magistrate Judge

 

 

Printed name and title

 
1

oO Oo HN HD nH BP W NH

NO bw NbN NH NH HN NY NO NO ~§* HK HF KF HF FEF FEO eS Se
Co NN A BP WHR NY SK TD Oo DWDAnAIN DO HW NY F OS

 

 

 

AFFIDAVIT OF EARL A WOZNIAK

I, Earl A. Wozniak, a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”), being first duly sworn, depose and say:
AFFIANT BACKGROUND
I am a Special Agent (SA) with the Bureau of Alcohol Tobacco Firearms and

Explosives (ATF) and have been so employed since September 1, 2013, and am currently
assigned to the Albuquerque, New Mexico Field Office.

I am a graduate of the Federal Law Enforcement Training Center, where I completed
ATF Special Agent Basic Training and the Criminal Investigator Training Program.
Prior to my employment with ATF, I was a Police Officer with the Dallas Police
Department, Dallas, TX, for three years. I am a graduate of Marquette University where
I received a Bachelor of Science in Accounting in 2010. J have received training in the
recognition, identification and testing of controlled substances as well as in common
methods of trafficking in narcotics. I have participated in surveillance and interdiction
operations at known drug locations and have made numerous arrests for drug related
crimes. I have further received training in firearms trafficking and the diversion of legal
firearms for unlawful purposes, participated in the investigation of many crimes of
violence, including robberies, assaults, and homicides, and made numerous arrests for
firearms and violent offenses. As a result of my training and experience, I have an
understanding of the manner in which narcotics are distributed and various roles played
by individuals or groups involved in the distribution, along with the unlawful use of

firearms during crimes of violence and/or drug trafficking and firearms trafficking.

AFFIDAVIT OF EARL A. WOZNIAK - 1 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo Oo HN HDB A FP W YN

NO NO NH KH HN KN HN HN KN KH HH KF HF KF SES SES OO SES ll S| lhl
oN NO eR WY KH OD OO ON HD On BP WW NY KK OC

 

 

 

INTRODUCTION AND PURPOSE OF AFFIDAVIT

I submit this affidavit is support of a search warrant to search the following places for
evidence of Manufacturing Firearms without a License in violation of Title 18 United
States Code, Section 922(a)(1)(A):

1512 Golf Course Rd SE, Rio Rancho, NM 87124: The residence of Charles Warner,
further described as a single story stucco house located on Golf Course Road.

Any vehicles or out buildings on the premises.

I seek authorization to seize the items described in Attachment B and which is
incorporated by reference.

I am familiar with the information contained in this Affidavit based upon the
investigation that I have conducted, based on my conversations with other law
enforcement officers or industry operations investigators who have engaged in various
aspects of this investigation, and based upon my review of reports written by other law
enforcement officers involved in this investigation. Because this Affidavit is being
submitted for the limited purpose of securing a search warrant, I have not included each
and every fact known to me concerning this investigation. I have set forth only those
facts that I believe are relevant to determination of probable cause to support the issuance
of the requested warrant. When the statements of others are set forth in this Affidavit,
they are set forth in substance and in part.

SUMMARY OF PROBABLE CAUSE

Identification of Chuck Warner

AFFIDAVIT OF EARL A. WOZNIAK - 2 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
 

]

NO NO NH KH NH KN ND KN KN &§- HK KF HF KF OF RS OO Sl El
oN ONO nN BR WY NY KH CO OO Dn HDR A FP WY NY SK CO ODO FHA DH ON HBP WW WN

 

 

On September 25, 2019, I received an email from a Federal Firearms Licensee (FFL)
operating in Rio Rancho. The tip referred me to Chuck Warner and the Elite Warrior
Armament Facebook page. The tip indicated that Warner was manufacturing firearms
under the business name “Elite Warrior Armament” Facebook page and the tipster
indicated Warner was a convicted felon. !

On September 26, 2019, I reviewed the Elite Warrior Armament Facebook page and
determined that the phone number listed on the website as well as the home address
match the listed phone and home address information available for Charles Warner (YOB
1965). A review of Warner’s criminal history indicates that he has at least one qualifying
felony conviction. I have a certified record of conviction furnished to ATF regulators
during their investigation further described below and received affirmation in October of
2019 that no pardon was ever issued from South Carolina, for a conviction of Breach of
Trust with Fraudulent Intent, Value greater than $1,000 on July 18, 2002. Warner’s
available criminal history also indicates on September 16, 1996, Warner was convicted of
Breach of Trust with Fraudulent Intent, Value greater than $1,000. Warner was also
arrested and convicted of Felon in Possession of a Firearm or Destructive Device in New

Mexico in 2012. Warner pled guilty to one of the Fe/on in Possession counts and was

 

1 While reviewing Elite Warrior Armaments Facebook, I noted disparaging comments about the FFL who provided
the tip to ATF. An Industry Operations Investigator familiar with the issue stated there is a long history of bad blood
between the two parties, including alleged criminal fraud and unlawful sexual contact with a minor family member
respectively. While the tip brought the current issue to ATF’s attention, all facts contained herein are independently
sourced or corroborated and in no way rely on the reporting party for corroboration.

AFFIDAVIT OF EARL A. WOZNIAK - 3 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 men MOO NW

ALBUQUERQUE, NM 87102
 

 

oO Oo HN DN nH BP WY NY

NO bh bP WH KH HN KN YN NHN KF HE FS FF Se Fe PFO St |
Co SN ON ON BP OW NY KF ODO OO On HDR A FP WY NYO KF CO

 

 

sentenced to probation. Upon satisfactory completion of probation, the actual Felon in
Possession conviction was removed in accordance with the plea agreement.
Online Marketing for Manufacturing Firearms

In reviewing the Elite Warrior Armament Facebook page, I found it contains
numerous images of firearms in various stages of manufacture from basic frames to
completed firearms. In the past approximately six months, numerous posts suggesting
current and ongoing firearms manufacturing, sales, and unlawful possession by Warner
were noted. The most recent post regarding such activity was dated September 15, 2019,
stated: “So it begins again... there is a build off a foot...again. This time it will be Shay
Akai and Chuck Warner building two very radical 5” 9mm single stacks. The design
parameters are being established, then it’s off to the races!” The post was complemented
by an image of two firearms. Additionally, the words Chuck Warner linked to Warner’s
personal Facebook page. An old photograph on that page of a white male bears a strong
resemblance to the driver’s license photo of Charles Warner.

Another post on April 24, 2019, announced a build or production run of other firearms
with a target completion date of August or September, presumably of 2019, with a phone

number of (505) 227-7962 listed, which is the number available databases show belongs

to Warner.
AFFIDAVIT OF EARL A. WOZNIAK -4 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW

SUITE 900
ALBUQUERQUE, NM 87102

 
SO ON KO NH BW NY

NO NO NHN HR KH KH NN NO NO eH He HF KS KF KS SE OO S| ES le
oo nN DB A BPW NY —|§ ODO OO DH AND A FP WW NY —

 

 

A post on March 6, 2019, advertised 15 of 50 firearms being produced were still

available:

26> Elite Warrior Armament *ee
March 8 -@

There are 15 of 50 Standard production left.

| will open the list for deposits on those.

As most of you knovs, | quit taking deposits last fall when | committed to the
new frame mold. Having a closely definitive time of April for the molds
comptetion, I'm comfortable going forward again.

To avoid the boondoggle that occurred last time, | can ONLY be contacted
via E mail, or phone for these. You will be assigned a number when your
deposit is received, not when you commit to it.

When the mold 6s completed , il vall go straight to production, And the frames: | :

will be started. | will advise all of you iimeframe for that step when it
happens.

Chuck Wamer

505-227-7962

Cwwinabg@igmail.com

Thanks again for your continued support!

 

Ask Elite Warrior Armament

/ © “lg anyone available to chat?"

“| have a question. Can you help?"

Tyee 2 question. .

Community
v@ 3,483 people like this
Ny 3.565 people follow this

About

8) 1512 Golf Cowse Rd
Rio Ranche 87124

%, 5052277082

(™)  Typacally replies within 2 day
Send Message

C=] Company
oF Suggest Edits

} Page Transparency

See Ad

See More

Facebocts is since infarmatian to help year beter
understand the purpose ofa Page. See actions taken by

the peapie who manage and past combed.

“YO Page created - October 1, 2014

The acceptance of deposits for individuals who are interested in the firearms depicted,

along with the frames of several such firearms, set against a backdrop of what appears to

be a blueprint reflects the intent to manufacture and distribute the firearms. However,

under federal law, a firearm is defined as, among other things, the frame or receiver of a

firearm. (See 18 U.S.C. § 921(a)(3)(B)) The picture depicted appears to show numerous

firearm frames which could be readily completed to make functioning firearms.

Historical Investigation by ATF Industry Operations Regulators

AFFIDAVIT OF EARL A. WOZNIAK - 5
SEARCH AND SEIZURE WARRANT

UNITED STATES ATTORNEY
201 THIRD STREET NW

SUITE 900

ALBUQUERQUE, NM 87102

 
oO Oo HN Dn FP WD NY

NHN NO HN WR HN KN KH NH KN HH HF KF KF Fr OO Kr OO Pr Sl
Oo NT DN NH BP WY NYO &§&§ OF OO Fe ns HD nT FP WY NY | O&O

 

 

 

I spoke with David Rodriguez, an ATF Industry Operations Investigator (IOI)

responsible for FFL licensure, compliance inspections, and background investigations.
Rodriguez informed me that based upon his professional experience with Warner in his
capacity as an IOI, he has dealt with Mr. Warner on numerous occasions.

Elite Warrior Armaments obtained a license to manufacture and deal firearms in Rio
Rancho, NM and opened a store front at 1511 Golf Course Road, Rio Rancho, NM. Asa
Federal Firearms Licensee, Elite Warrior Armaments is obliged to follow the firearms
laws as enacted by Congress and the state of operation, and the regulations set forth by
ATF.

As Elite Warrior Armaments was a licensed manufacturer and dealer of firearms, it
was correspondingly subject to periodic inspection by Industry Operations Investigators
at ATF. Elite Warrior Armaments had several listed responsible parties on its license,
none of which was Chuck Warner. However, Warner was deeply involved in the
business and was determined to be acting as a silent partner by IOI’s. So much so, that
eventually Elite Warrior Armaments was cited for numerous violations related to having
a felon involved with an FFL and subsequently had their license to manufacture and deal
firearms revoked. In that 2016 inspection, it was determined that Mr. Warner was
conducting gunsmithing activities and mailing firearms throughout the United States.
Mr. Warner was not listed as a Responsible Person on the Elite Warrior Armament FFL

because, in Warner’s own words, there were issues with his passing a background check.

AFFIDAVIT OF EARL A. WOZNIAK - 6 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
Co Oo NHN OH FP W NY

DN NO KN KH HP PO KD KN De Wi mR Re
oN ONO A BR OW NY KK CO OO ON DA HP WD NO —- ©

 

 

On several previous occasions, beginning on March 31, 2015, Elite Warrior
Armament’s Responsible Parties were notified in writing that Warner was a convicted
felon; this notice was acknowledged in writing. Additionally, on February 12, 2016, after
previously being warned and observed to continue handling firearms, Warner was issued
a cease and desist letter ordering him to stop any activity on behalf of the FFL related to
firearms and to stop handling firearms; this warning was acknowledged by Warner in
writing.

By November of 2016, most of the original responsible parties (RP) on the Elite
Warrior Armaments FFL had left the business and removed themselves from the license
and LLC. One former RP, RP-1, stated they could not get Warner to follow the rules
regarding his not possessing or accessing firearms, and further stated they had no control
because Warner had access to the shop after hours. They wanted to close the company
because Warner was clearly not pursuing a pardon from South Carolina as he stated to his
partners he was doing.

An interview conducted with D.B., a new employee of Elite Warrior Armament, in
November of 2016 during the inspection by ATF, indicated Warner was still possessing
and manipulating firearms. D.B. specifically provided information that Warner worked
with firearms, had access to firearms, and frequented a gun range to shoot firearms. D.B.
stated Warner had access to every firearm on the premises. Shortly after this
conversation, D.B. was chastised for providing too much information and later terminated

from employment at Elite Warrior Armaments.

AFFIDAVIT OF EARL A. WOZNIAK  - 7 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 

 
So Oo HN Dn mH PW NY

NM NO WN KH HO HN KYO KO HNO HK FF HE KES KS SES OSE Ol ESllU ES lhl
oN NN ON SP WY NY KH CO OO DOHn HDB On BP WO NY | CO

 

 

Because of the numerous infractions associated with knowingly providing a felon
access to firearms, the FFL for Elite Warrior Armament LLC was definitively revoked by
ATF on January 26, 2018. However, the entire process clearly underscores the knowing,
intentional, and flagrant nature of Warner’s continued involvement in the manufacture,
and dealing of firearms, despite repeated attempts to prevent him from doing so,
numerous warnings from ATF, and indeed even another felony conviction (later vacated
for adequate service of probation) for Warner in New Mexico.

The information reflected on Warner’s Elite Warrior Armament Facebook page
reflects the continuing pattern of manufacturing and dealing firearms by Warner. The
recent nature of the posts indicates that this pattern of activity is continuing at present.
Accordingly, ATF Special Agents initiated a criminal investigation into the actions of
Warner.

Undercover Conversations with Chuck Warner

Special Agent Sam Supnick, operating in an undercover (UC) capacity, initiated a
phone conversation with Warner at the number provided at Elite Warrior Armaments on
October 7, 2019. All UC contacts were recorded. Warner answered the phone and
identified himself as “Chuck.” He stated in sum and in substance he had one more
“Standard Grade 1911” available in January, but that would be the last Elite Warrior
Armament (EWA) firearm. Warner stated he was finishing up EWA firearms and
winding down the company; he also stated he was working on personal projects,

understood to also refer to firearms in the context of the conversation. Warner referred

AFFIDAVIT OF EARL A. WOZNIAK - 8 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
 

SA Supnick to look at the two-tone “Elite Classic” 1911 style firearms on his Facebook
page, and later texted SA Supnick a picture from his Instagram and Facebook accounts to
show him the firearm. SA Supnick said he would look at the firearm and get back to
Warner soon.

On October 8, 2019, SA Supnick again spoke with Warner at his listed phone number.

Warner provided the following information, in sum and in substance during his call with

1
2
3
4
5
6
7
8
9

the UC Agent Supnick. Warner stated he has built 50-60 firearms, some of which are

—
oS

still being sold by local dealers. He also has ‘personal project’ firearms he and ‘Travis’

—
—

are working on.

= —
Ww bo

Warner told UC Supnick he would not take deposit money at the moment because he

—
—

couldn’t be sure of the firearm production time, but would likely be able to make another

—
a

Elite Classic two tone 1911 for UC Supnick. Throughout the conversation, Warner

— —
sD

provided additional information about his work, which he repeatedly referred to as “my

—
oo

guns.” He said he uses a basic chassis (frame) which he purchases from a frame maker

—
Xo

because manufacturing frames is not cost effective. The frames of Elite Warrior

NO N
a)

Armaments firearm’s when it was operating under license were imported from Florida

N
N

and Texas, according to IOI Rodriguez. As the frame or receiver of a firearm is a firearm

No
uo

under federal law, this creates an interstate nexus for federal jurisdiction. According to

N N
aA

IOI Shawn Blas, who has also investigated Warner/Elite Warrior Armament, frame

N
ON

manufacturers would be required to either complete a 4473 form and background check

nN
~

on an individual purchaser of a frame, or ship frames to a verified, licensed manufacturer

 

 

No
oo

AFFIDAVIT OF EARL A. WOZNIAK - 9 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
 

Oo oO nN DH Wn FP WY

NO NO NO HN NH NH KN KN NN HK KF KF KF KF Fr Fr ES ES le
Oo tN KN NH BR WY NY KY CO OO AnANI ND A FP WO NY KF O&O

 

 

of firearms, which Elite Warrior Armament no longer has. Lastly, IOI Blas stated that
ATF gave Elite Warrior Armaments a deadline to dispose of their inventory of firearms
upon the revocation of their FFL, but there was no follow up to determine whether this
was done, and ATF did not seize any of the frames/firearms to which Warner would have
had access. Additionally, pictured models of firearms depict Colt slides and other
accessories which may have traveled in or affected interstate commerce.

Warner stated he uses the best of every component in his guns and is going to start a
“Bren 10” project, which may or may not be located in New Mexico. Warner stated New
Mexico was not very gun friendly. During the conversation, Warner made statements
indicating his intention to continue to manufacture and distribute firearms, including
phrases such as, “eventually when I am building them [firearms] again...” and “I’m
going to build them anyway...” and referenced having several additional ‘personal
projects.’

On October 17, 2019, Chuck Warner reinitiated contact with ATF and texted SA
Supnick’s undercover phone stating: “Call me when it’s convenient. Good news.” SA
Supnick returned the call a little while later and Warner answered the phone saying, “it’s
Chuck.” Warner told UC Supnick that he could make a firearm for him in the ‘next week
or two,’ and stated he could use the money this time of year. Warner told UC Supnick
that none of the dealers had any of his firearms he could handle as they were all sold out.

Warner requested a small deposit because he was going to bump, ‘two things back

that I’ve got going.’ He stated that there were just a couple of parts missing that he’d

AFFIDAVIT OF EARL A. WOZNIAK - 10 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
oO mea ND OH BPW NH

NM bhO WN NY NH KN KN NV NO KH | KF KF KF PFO PFO ESO S|
Co NN ON OA BW NO KH ODO OO HON HD A HP WW NY KF CO

 

 

need to get to make the firearm. Warner stated he had two serial numbers (which would
be stamped on the frames he has acquired to build the firearms) and that UC Supnick
could choose between serial numbers 239 and 240.

Warner and UC Supnick discussed some of the features of the firearm, such as grips,
and finish on the frame. Warner stated he does a ‘blue over finish’ on the firearm.
Warner also stated, “this frame is stainless,” which also indicates he is in possession of
the firearm frame already.

Warner stated the final cost of the firearm is $4500, and that retail for the firearm is
$5500 as, “we have stopped building them and the price has gone up. UC Supnick
agreed to provide $900 as a deposit. Warner stated UC Supnick would not have to wait
for the frames to be ordered stating, “I’ve got everything.” Warner also confirmed he
would be manufacturing this firearm, not ‘Travis.’

Warner stated he had a future build, understood to mean firearms, that he could push
back a little bit and complete the firearm. UC Supnick agreed to meet Warner in person
on Monday, October 28, 2019 to provide the cash.

Additional Observations at Warner Residence

Warner did not appear to be at his listed residence — 1512 Golf Course Road — in Rio
Rancho while on the phone with UC Supnick. However, ATF SA’s Supnick and Du Bois
conducted surveillance on the location on October 8, 2019, and observed a tan Chevrolet

Suburban bearing New Mexico plate: 958RLM and a black motorcycle bearing New

AFFIDAVIT OF EARL A. WOZNIAK - 11 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
 

1

Co Oo HN HD Hn HBP WY WH

NO NO KN NH LP WN NH NY NY KF HF HF FEF FEF HP HE OO Eel Ree
oO ~~ DN OW BP WY NY KH CO OO WANA Dn BPW NY KF OC

 

 

Mexico plate: 8541A. I queried these plates and received a return indicating they were
both registered to Chuck Warner at 1512 Golf Course Rd SE, Rio Rancho, NM.

Additionally, Warner is listed as living at this address in available databases, and has
been associated with this address for several years. Industry Operations Investigator
David Rodriguez was aware that Warner resided (1512 Golf Course Road SE) across the
street from Elite Warrior Armaments (1511 Golf Course Road SE), and upon revocation
of the Elite Warrior Armament FFL, observed manufacturing equipment from EWA at
Warner’s residence.

Rodriguez drove past the Warner residence frequently in the course of his duties as an
IOJ, and provided a statement to me saying: between December of 2017 and August of
2019, Rodriguez drove by the residence of Warner frequently and observed what
appeared to be manufacturing equipment outside his residence garage which appeared to
be the same or similar equipment observed at Elite Warrior Armaments.

Finally, in September of 2019, Warner was sued by his landlord for non-payment of
rent; this suit identified 1512 Golf Course Rd SE, Rio Rancho as Warner’s address. This
issue was resolved and the case dismissed without prejudice at the request of the plaintiff
on October 17, 2019 and served to Charles Warner, still residing at 1512 Golf Course Rd
SE, Rio Rancho, NM.

Both SA Supnick and myself have separately observed a large white Conex type box
to be on the rear of the property, outside the property’s fence, between the fence line and

the dirt alleyway. I accessed the Sandoval County Assessor’s website, and determined

AFFIDAVIT OF EARL A. WOZNIAK - 12 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo Oo IHD Hn FP WW NY

bo NO NH YO NYO HN NY NO N He KF HES KS KF SES OSU aeSellUhc El
oN BN ON BR WY NY KH ODO OO ONT HD nH BP WY NY | OC

 

 

based on available records, that the property parcel for 1512 Golf Course Road SE,
number 1012067438516, appears to include the entire property from the street to the
alley, inclusive of the white conex shipping box. SA Wolfe, who has previously
observed the equipment used to manufacture firearms at Elite Warrior Armaments looked
at a photograph of the size and dimensions of this box and noted this box would
adequately store all of the equipment Warner and Elite Warrior Armaments had to
manufacture firearms.

On October 22, 2019, I observed the same tan Chevy Suburban belonging to Warner

parked in front of his residence.
TRAINING AND EXPERIENCE

Based upon my training and experience, I am aware of the following facts and

circumstances surrounding the acquisition, possession, use, and practices of individuals
who own firearms, whether legally or illegally:

a. Itis common for individuals to possess firearms and ammunition to protect their
assets and persons from combative people, criminals, and in the case of those who
possess them unlawfully, from law enforcement.

b. Persons who purchase and possess firearms also tend to maintain the firearms and
ammunition for lengthy periods of time.

c. Firearms can be acquired both legally and unlawfully, without official/traceable

documentation. Persons who acquire firearms from Federal Firearms Licensees,

AFFIDAVIT OF EARL A. WOZNIAK - 13 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo Ce TD Wn FP WW NY

NM wo bh tO NH KN NN NY NY HF HF HF HF KF FO OPS OO S| lhc Sl
oN DN OT SP WD NY §—-§ OD OO BAN DA HP WW NY —| CO

 

 

 

through deliberate fraud and concealment, often will also acquire firearms from

private parties and other sources unknown to ATF.

. Persons who, whether legally or illegally, purchase, possess, sell and/or transfer

firearms or ammunition commonly maintain the firearms or ammunition on their
person, at their residence or business, in outbuildings or other storage containers
on the curtilage of the property such as sheds or detached garages, or in a motor

vehicle which they own and/or operate, so as to have easy access to them.

. Firearms or ammunition are often secreted at other locations within their

residential curtilage, and the identification of these firearms will assist in
establishing their origin.

Persons who purchase, possess, sell and/or trade firearms or ammunition
commonly maintain documents and items that are related to the purchase,
ownership, possession, sale and/or transfer of firearms, ammunition, and/or
firearm parts, including but not limited to driver's licenses, telephone records,
telephone bills, address and telephone books, canceled checks, receipts, bank
records and other financial documentation on the owner's person, at the owner's

residence or business, or in vehicles that they own, use, or have access to.

. Persons who possess or use firearms often maintain a variety of firearms

accessories including but not limited to, holsters, gun cleaning kits, spent shell

casings (brass), targets, gun belts, magazines, ammunition boxes, gun boxes, gun

AFFIDAVIT OF EARL A. WOZNIAK - 14 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
—

2
3
4
5
6
7
8
9

 

 

locks, chamber flags, firearm cleaner and lubricant, all of which is probative
evidence of firearms possession.

. Persons engaged in the manufacture or distribution of firearms frequently order
parts, accessories, kits, tools, and equipment related to the manufacture of
firearms; such items are frequently kept at the location from which the
manufacturing operation or distribution business is being conducted for the

convenience of the manufacturer.

 

i. Additionally, persons manufacturing firearms requiring the repetitive ordering of
firearms frames, parts, accessories, tools, machinery or other necessary items,
frequently maintain invoices, receipts, logs, contact lists, business records,
financial statements, business accounting records, bank statements, cancelled
checks, tax records, other financial documents, and customer lists, contact
information, accounts receivable and other documentation frequently associated
with the operation of a business.

CONCLUSION
Based upon the foregoing facts and circumstances, I submit there is probable cause to
believe that Warner currently occupies 1512 Golf Course Road and that Warner is
manufacturing and and engaging in the business of dealing firearms contrary to the
provisions of Title 18, United States Code, Section 922(a)(1)(A). I submit there is

probable cause to search the residence and vehicles of Chuck Warner as described in

AFFIDAVIT OF EARL A. WOZNIAK - 15 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 20] THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
Oo A AYN NH Wn FBP WY NY

NO NO NO KN DN KN KN DO NO mm ee
oOo sa DO Wn FP WY NYO K& CO OO FANT Dn BPW YO KK O&O

 

 

Attachment A for the fruits and instrumentalities of unlawful firearms possession and
manufacturing, as described in Attachment B.

Respectfully submitted,

Earl A. Wozniak \_’

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on&Aday of October, 2019.

United States Magistrate Judge

AFFIDAVIT OF EARL A. WOZNIAK - 16 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
on NON SP WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Attachment A
Location to be Searched:
1. The residence of Charles V. “Chuck” Warner, located at 1512 Golf Course Rd SE,
Rio Rancho, NM, further described as a brown stucco one story single family

residence with a two car garage and is depicted below:

 

2. Any Vehicles located on the curtilage.
3. A Conex box observed by SA Supnick in the backyard

4. Any outbuildings discovered on the curtilage of the property.

AFFIDAVIT OF EARL A. WOZNIAK - 17 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
Oo eon HD nH fF YW WY

NM NO NO NH NH NY NY HN NO KH HF KF KF FS KF OF OSE ES
oOo nN BN ON BP WY NY KF OD OO Fen DH Nn FP WO NY | O&O

 

 

 

Attachment B

The items to be seized are the following items or materials that may contain evidence of
the commission of, the fruits of, or property which has been used as the means of
committing federal criminal violations of Title 18, United States Code, Section
922(a)(1)(A):

1. Firearms or the frame or receiver of any firearm;

. Firearm parts, components, or accessories;

. Indicia of ownership or use of any of the places searched;

. 4473 firearm sale transaction records;

. Receipts and Financial Records: Financial records that show activity related to

firearms acquisition, possession, manufacture, or sale, including bank records,

money transfer records, credit card records, bills, receipts, and similar items;

. Business Records: Records indicating profit and loss, invoices due, accounts

receivable, customer lists or contact information, correspondence with customers,
order forms, other business records usually kept in the course of an ongoing

business concern;

. Electronic devices capable of containing the aforementioned information, which

would be subject to separate, additional search warrants should probable cause

exist;
AFFIDAVIT OF EARL A. WOZNIAK - 18 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW

SUITE 900
ALBUQUERQUE, NM 87102
Oo Co ND NH Nn HR WO NY

NO NbN NO NH HN KH NY NY WN KF HH KS FS SES EO Stl ES Ele
oN KN AN BR WY NY Ke OO mH NHND Dn BP WY NY KF OC

 

 

8. Machinery used in the manufacture or assembly of a firearm;

9. Tools used in the manufacture or assembly of a firearm and/or tools used in the

gunsmithing of existing firearms;

10.Photographs: Photographs, video tapes, digital cameras, and similar items

depicting the property occupants, firearms, and their accessories.

AFFIDAVIT OF EARL A. WOZNIAK - 19 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 mrp aa NW

ALBUQUERQUE, NM 87102
